IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,221-02


RAMON CISNEROS, Relator

v.

 118th  JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 9786-A

FROM HOWARD COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court.  Relator filed an application for writ of habeas corpus in the 118th Judicial District Court in
cause number 9786-A.  This Court received the application on November 1, 2006, and remanded the
matter to the trial court for additional findings on November 22, 2006. Supplemental findings pursuant to
this Court's order were due on or about March 22, 2007.  However, more than 180 days have elapsed
since the due date, and no findings or supplemental record have been filed in this Court to date.  	
	It is this Court's opinion that additional information is required before a decision can be reached
on the motion for leave to file the instant action.  The respondent, Judge of the 118th  Judicial District Court
of Howard County, is ordered to file with this Court within fifteen days a response by having the district
clerk submit the supplemental record on such habeas corpus application or by setting out the reasons that
findings have not been made in the period since the remand order was entered.  This application for writ
of mandamus is held in abeyance pending compliance with this order.
	IT IS SO ORDERED this the 14th day of November, 2007.

DO NOT PUBLISH